O’Connor, J.,
dissenting.
{¶ 20} The majority incorrectly invokes a reasonableness test to assess whether R.C. 2923.12 infringes upon the fundamental constitutional right to bear arms. For reasons that follow, I believe that this statute should be subjected to intermediate scrutiny. After applying intermediate scrutiny, I conclude that while the overall objective of R.C. 2923.12 is constitutional, the framework of R.C. 2923.12(C) is not. Therefore, I must respectfully dissent.
I
Standing
{¶ 21} A preliminary issue raised by the appellants, but left unaddressed by the majority, is whether the plaintiffs have standing to prosecute this suit. They do. Criminal statutes are proper subjects of declaratory judgment actions where *543the statutes will be enforced if the plaintiffs act. Peltz v. S. Euclid (1967), 11 Ohio St.2d 128, 40 O.O.2d 129, 228 N.E.2d 320.
II
Intermediate Scrutiny
{¶ 22} The right to bear arms for defense and security provided by the Ohio Constitution is a fundamental individual right. Majority opinion, ante at ¶ 7; Arnold v. Cleveland (1993), 67 Ohio St.3d 35, 616 N.E.2d 163, paragraph two of the syllabus. Generally, infringements upon fundamental rights are subject to strict scrutiny. State v. Thompson, 95 Ohio St.3d 264, 2002-Ohio-2124, 767 N.E.2d 251, ¶ 13. Accord Painesville Bldg. Dept. v. Dworken & Bernstein Co., L.P.A. (2000), 89 Ohio St.3d 564, 733 N.E.2d 1152 (speech); Roe v. Wade (1973), 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (privacy); Saenz v. Roe (1999), 526 U.S. 489, 119 S.Ct. 1518, 143 L.Ed.2d 689 (travel); Humphrey v. Lane (2000), 89 Ohio St.3d 62, 728 N.E.2d 1039 (religion); Sorrell v. Thevenir (1994), 69 Ohio St.3d 415, 423, 633 N.E.2d 504 (trial by jury); Primes v. Tyler (1975), 43 Ohio St.2d 195, 198-199, 72 O.O.2d 112, 331 N.E.2d 723 (equal protection). Like other fundamental rights, the right to bear arms for security and defense should normally be protected by strict scrutiny. To survive strict scrutiny, a restriction must be necessary to serve a compelling government interest. See State v. Thompson, 95 Ohio St.3d 264, 2002-Ohio-2124, 767 N.E.2d 251, ¶ 13.
{¶ 23} However, as the majority articulates, R.C. 2923.12 regulates only the manner in which a firearm may be carried. Accord State v. Nieto (1920), 101 Ohio St. 409, 413, 130 N.E. 663. Because a restriction on the manner of exercising a right necessarily leaves open other means of exercising the right, the lesser standard of intermediate scrutiny is applicable. Accord Perry Ed. Assn. v. Perry Local Educators’ Assn. (1983), 460 U.S. 37, 45, 103 S.Ct. 948, 74 L.Ed.2d 794 (subjecting manner restrictions on speech to intermediate scrutiny). A manner restriction on the right to bear arms should be subjected to the same level of scrutiny as a manner restriction on the right of free speech. Thus, I would invoke intermediate scrutiny.
{¶ 24} Under intermediate scrutiny, a regulation will be upheld only if the regulation is narrowly tailored to serve an important government interest and leaves open other means of exercising the right. Id. The state argues that the carrying of concealed weapons must be banned to protect public safety. Ensuring public safety is an important government interest that would satisfy the first prong of the test, if the statute were narrowly tailored. Further, the state correctly asserts that the statute leaves open the ability to bear arms by openly carrying a firearm, satisfying the third prong of the test.
*544{¶ 25} We next turn to whether R.C. 2923.12 is narrowly tailored to serve its goal. To promote public safety, the statute prohibits the carrying of a concealed weapon by anyone unless he establishes that he had reasonable cause to believe the weapon was needed for defensive purposes. The appellees argue that the statute is not narrowly tailored because a citizen is subject to arrest prior to being allowed to demonstrate that he was engaged in constitutionally protected activity. I agree that “lesser, more exact restrictions may achieve the [government’s] desired goals.” Seven Hills v. Aryan Nations (1996), 76 Ohio St.3d 304, 309, 667 N.E.2d 942.
{¶ 26} As the majority states, “affirmative defenses are proven at trial, and the burden of proof, a preponderance of the evidence, is upon the accused.” Ante at ¶ 17. The majority opinion also inadvertently demonstrates that requiring the accused to prove a constitutional right as an affirmative defense is problematic: “Officers can readily ascertain whether a person is violating R.C. 2923.12(A) and need not concern themselves with whether an affirmative defense is available; that is an issue left to judges and juries to determine.” Id. at ¶ 17. A statute that permits arresting a citizen without regard for whether he is exercising a fundamental right, and encumbers the citizen with the burden of proof, is not narrowly tailored. Cf. Reno v. Am. Civ. Liberties Union (1997), 521 U.S. 844, 882, 117 S.Ct. 2329, 138 L.Ed.2d 874 (“We agree with the District Court’s conclusion that the CDA places an unacceptably heavy burden on protected speech, and that the defenses do not constitute the sort of ‘narrow tailoring’ that will save an otherwise patently invalid unconstitutional provision”).
{¶ 27} Under the current statutory scheme, an officer need not be concerned with whether the accused is engaged in a constitutionally protected, i.e., lawful, activity at the time of arrest. Rather, a person can be arrested anytime when carrying a concealed weapon, even if doing so for the constitutionally protected purposes of defense and security. This creates an unavoidable chilling effect on the free exercise of the right to bear arms for defense and security.
{¶28} Moreover, the opportunity for the accused to establish that he was exercising a fundamental right does not justify subjecting him to arrest each time he exercises the right. This is as offensive as a statute allowing the arrest of anyone who speaks in public, but permitting the speaker to prove at trial that the speech was constitutionally protected. See, e.g., Houston v. Hill (1987), 482 U.S. 451, 107 S.Ct. 2502, 96 L.Ed.2d 398. An otherwise unconstitutional statute is not constitutional solely because it provides that a citizen may point to the Constitution in his defense at trial. The arrest itself violates the fundamental right. By authorizing the arrest, R.C. 2923.12(C) treats “ ‘a substantial amount of constitutionally protected conduct’ ” as unlawful. Id. at 458, 107 S.Ct. 2502, 96 L.Ed.2d 398.
William M. Gustavson and Timothy Smith, for appellees.
Michael K. Allen, Hamilton County Prosecuting Attorney, John J. Arnold and David T. Stevenson, Assistant Prosecuting Attorneys, for appellants Simon L. Leis Jr. et al.: county, township, and municipal appellants.
{¶ 29} To be narrowly tailored, a statute must place the burden on the state to prove that the accused was not exercising the constitutionally protected, fundamental right to bear arms for security and defense. If the constitutionally protected purposes of security and defense were excepted from the statute’s prohibitions rather than established as affirmative defenses, police officers could arrest for failure to comply with the statute but not for merely exercising a constitutionally protected right.
{¶ 30} I would hold R.C. 2923.12 unconstitutional because it treats a fundamental right as a mere affirmative defense. R.C. 2923.12 as a whole would be constitutional only if the state bore the burden of proving that the defendant’s actions fell outside those protected as fundamental rights. The statute as written does not permit this. It would require a rewriting of the statute, which is activity solely within the ambit of the legislature.
{¶ 31} Public safety is a compelling state interest. The regulation of concealed weapons falls within this public-safety interest; however, a regulation may limit a fundamental right only as much as absolutely necessary to promote public safety. Other states have successfully balanced the rights of citizens to bear arms with the state’s compelling public-safety interest via constitutional statutory regulation. See Ala.Code 13A-11-75; Ariz.Rev.Stat. 13-3112; Ark.Code 5-73-301 et seq.; Colo.Rev.Stat. 18-12-205; Fla.Stat. 790.06; Ga.Cpde Ann. 16-11-129; Idaho Code 18-3302; Ind.Code 35-47-2; Ky.Rev.Stat. 237.110 et seq.; La.Rev.Stat. 40:1379.3; Me.Rev.Stat. Title 25, Section 2003; Mich.Comp.L. 28.425 et seq.; Minn. 624.714; Miss.Code 45-9-101; MontCode 45-8-321; Nev.Rev.Stat. 202.3653 et seq.; N.H.Rev.Stat. 159:6; N.M.Code Art. 29-19; N.C.GemStat. 14-415.10 et seq.; N.D. Century Code 62.1-04-03; Okla.Stat.Ann., Title 21, Section 1290.1 et seq.; Ore. Rev.Stat. 166.291; 18 Pa.C.S.A. 6109; S.C.Code 23-31-205 et seq.; S.D.Codified Laws 23-7-7; Tenn.Code 39-17-1351; Tex.Gov.Code 411.171 et seq.; Utah Code 53-5-704; Va.Code 18.2-308; Rev.Code of Wash. 9.41.070; W.Va.Code 61-7-4; and Wyo.Code 6-8-104. Determining the method of balancing these interests and the responsibility for doing so lie with the legislature and/or the citizens of Ohio.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.
Julia L. McNeil, Cincinnati City Solicitor, Richard Ganulin, Assistant City Solicitor, and Jonathan E. Lowy, Elizabeth S. Haile and Daniel Vice, for appellant city of Cincinnati.
Jim Petro, Attorney General, Douglas R. Cole, State Solicitor, Darrell M. Pierre Jr., Assistant Attorney General, and Kirk A. Linsdey and John W. Barron, Associate Solicitors, for appellant state of Ohio.
Ulmer & Berne, L.L.P., James N. Kline, Mark E. Porter and David A. Muller, urging reversal for amici curiae Cleveland Department of Law, Ohio Legal Professionals Task Force of the Firearms Law Center, Eric D. Fingerhut, Bruce S. Johnson, David Goldberger, Donald B. Tobin, Charles E. Wilson, James R. Beattie Jr., Carole Berry, Susan M. Gilíes, Kent Markus, Christopher B. McNeil, N. Douglas Wells, Terrence T. Wheeler, Kermit Lind, Christopher L. Sagers, Arthur R. Landever, Roger Andersen, Beth A. Eisler, Howard M. Friedman, Bruce M. Kennedy, James M. Klein, Susan R. Martyn, Deborah M. Mostaghel, Lee A. Pizzimenti, Joseph E. Slater, James E. Tierney, Rebecca E. Zietlow, Joanne Brant, Howard N. Fenton, Kenneth Katkin, Robert M. Clyde, Lee Fisher, David A. Kopech, John Lowe IV, John Saros, and Anthony J. Coyne.
Robert B. Newman and Paul Cox, urging reversal for amicus curiae Fraternal Order of Police, Inc.
Robert B. Newman and John Gilchrist, urging reversal for amicus curiae Ohio Association of Chiefs of Police.
Mathew S. Nosanchuk; Covington & Burling, Jennifer L. Saulino, Alan A. Pemberton, Elliott Schulder, Aaron Cooper, and Edward Mathias, urging reversal for amici curiae Violence Policy Center, Ohio Coalition Against Gun Violence, Coalition to Prevent Gun Violence-Interact Cleveland, Educational Fund to Stop Gun Violence, Ohio Council of Churches, Physicians for Social Responsibility, Franciscan Office of Justice, Peace and Integrity of Creation, Toledo Metropolitan Mission, Legal Community Against Violence, Toledo Catholic Diocese-Human Rights Commission, Union of American Hebrew Congregations, and Ohio Public Health Association.
Donald T. Jones, urging affirmance for amici curiae Michael P. Rolfes and Gregg E. Hollenbaugh.
Walter J. Vogel, Robert Dowlut and Stefan Tahmassebi, urging affirmance for amicus curiae National Rifle Association of America.
Walter J. Vogel and James H. Warner, urging affirmance for amicus curiae Law Enforcement Alliance of America.
Jeffrey A. Shafer; Langdon & Shafer, L.L.C., and David R. Langdon, urging affirmance for amici curiae Thomas E. Brinkman Jr., Gun Owners of America, and Ohio Gun Rights Coalition.
Reinhart Law Office and Harry R. Reinhart, urging affirmance for amicus curiae Ohio Association of Criminal Defense Lawyers.
. Michael R. Moran Co., L.P.A., and Michael R. Moran, urging affirmance for amicus curiae Ohio Association of Security and Investigation Services.